 In the Matter Of CHAMPION SHEET METAL COMPANY, INC.andUNITEDSTEELWORKERSOF AMERICA, C. I. O.Case No. 3-R-94d.Decided April 12, 1945Mr. Francis X. Helgesen,for the Board.Fraser Brothers,byMr. Henry S. Fraser,of Syracuse, N. Y., forthe Company.Mr. John Kowalski,of Syracuse, N. Y., for the C. 1. 0.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofChampion Sheet Metal Company, Inc., Cortland, New York, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Eugene von Wellsheim,Trial Examiner.Said hearing was held at Syracuse, New York, onMarch 6, 1945.The Company and the C. I. O. appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.During the hearing the Company moved for theproduction of the C. I. O.'s authorization cards, that they might beinspected by the Company.The Trial Examiner overruled the motion.For reasons set forth in Section III,infra,the ruling is hereby affirmed.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChampion Sheet Metal Company, Inc., is incorporated under thelaws of the State of New York. The Company's principal place ofbusiness is at Cortland, New York, where it operates its two plants.61 N. L. R.B., No. 68.511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company is engaged at these plants in the manufacture of sheetmetal parts, including hoods, fenders, gasoline tanks, running boards,and cowls for heavy trucks, and heavy laundry and dry-cleaning ma-chinery, all used principally by the Army and Navy.Additionally,the Company is engaged in assembling and painting army cabs. Inpeace time, the Company manufactured similar products for civilianuse, as well as parts for precision machine tools, including bases,guards, chip pans, and cooling tanks. In 1944, the Company used initsmanufacturing processes substantial amounts of raw materials, 40percent of which was shipped to the Cortland plants from outside theState of New York. In the same year, in excess of 1 percent of theCompany's finished products was shipped outside the State of NewYork.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe company has refused to grant recognition to the C. I. O. as theexclusive bargaining representative of certain of its employees untilthe C. I. O. has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing over the objection of the Company, indicates that the C. 1. 0. repre-sents a substantial number of employees in the unit hereinafter foundappropriate.:The Trial Examiner overruled the Company's motion for the sub-mission of the authorization cards to it for inspection or, in the alterna-tive, that the Field Examiner be present for cross-examination by theCompany.The Company contends that since there was no opportunityfor the Company to controvert the authenticity of the cards submittedby the C. I. 0., there is no indication that a substantial number of em-ployees of the Company desire a collective bargaining representative,and in its brief it moves that the petition therefore be dismissed.Addi-tionally, the Company contends in its brief that the cards were not the1 The Field Examiner reported that the C.I.O. submitted 83 authorization cards ; thatthe Company's pay roll contained the names of 125 employees in the appropriate unit ; andthat the cards were dated 1 in August;33 in September;6 in October;2 in November ; 3in December 1944; 15 in January, 6 in February 1945; and 17 were undated.At the hearing the C. I. O. submitted four additional cards dated one in December 1944;two in January ; and one in February 1945 CHAMPION SHEET METAL COMPANY, INC.513best evidence and were inadmissable hearsay the consideration of whichby the Board constituted a denial of due process of law as guaranteedby the Fifth Amendment.We find no merit to these contentions andthe motion is hereby denied 2The Company is not subjected to legalprejudice by the Board's consideration of these cards in satisfying itsown administrative requirements .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. 0. seeks a unit of all of the company's production andmaintenance employees at the Company's Cortland, New York, plants.These two plants are operated on an integrated basis, use a singlepay roll, and frequently interchange employees.The parties agreethat the employees of the two plants properly compose a single unit.They also agree that the foremen and the office and clerical employeesshould be excluded from the production and maintenance unit sought.The only category of employees over which there is dispute is watch-men, whom the C. I. 0. would include in the unit. The Companyrecognizes that watchmen in comparable situations have been includedby the Board in production and maintenance units, but it requests theBoard's reconsideration of the situation as to these employees con-tending that they possess such managerial functions as to make asso-ciation between them and the rest of the Company's employees in-appropriate.These watchmen are neither militarized, deputized,armed, nor uniformed.They perform the typical duties of watchmen,going the rounds, punching stations, looking for fires or conditionslikely to cause fires, and generally protecting the premises in theinterest of the Company.Their relationship to the management *ofthis Company is not such as would distinguish them from the Com-pany's other employees.Considering these factors and the dutiesof these watchmen, we find no persuasive reason for departing fromour usual policy of including this category of employees in productionand maintenance units.4We shall, therefore, include them in the unithereinafter found appropriate.We find that all of the production and maintenance employees ofthe Company at its plants in Cortland, New York, including watch-2Matter of Bakelite Corporation,60 N. L. R. B. 318;Matter of H. G. Hill Stores,Inc.,Warehouse,39 N. L. R. B.874 ;Matter of Atlas Powder Company, Zapon Division,43 N. L.R. B757; Matter of R. H. Slskinc6Sons,41 N. L. R. B. 187.' SeeAmerican Federation of Labor v.N. L. It. B.,308 U S 401.*Matter of Union Lumber Company,53 N. L. R. B. 567;Matter of Edgewater Steel Com-pany,56 N. L R. B. 1778.1. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, but excluding the office and clerical employees, foremen,5 and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.Testimony atthe hearing revealed that among the employees of the Company therewere certain part-time and temporary employees.The Companywould exclude employees in both categories from the group of em-ployees eligible to vote, whereas the C. I. 0. would include them.It is clear that the part-time employees, three of whom are boys under18 years of age, are regular production and maintenance workers. Itis the practice of these employees to work more than 20 but less than40 hours each week.They perform their duties with the full-timeemployees at the same usual production and maintenance jobs, receivetherefor substantially the same hourly wage as the full-time em-ployees, and work under the same working conditions.They areaccorded vacation credits, as are the other production and mainte-nance employees.The community of interest of these employees withthe other production and maintenance employees in the conditions ofemployment is therefore clear, and we shall not depart from our estab-lished practice of according such employees a voice in the determina-tion of their representatives."At the time of the hearing the Company had in its employ twotemporary employees.These employees were farmers who, pursuantto an agreement among themselves, the United States EmploymentService, their local Draft Board, and the Company, were to terminatetheir employment on April 1, 1945, so as to be available for farm work.The C. I. 0. seeks to include them in the voting group since these menmay return to the Company at the end of the farm season. TheC. I. 0., however, was not able to present any evidence that these em-ployees, or any similar temporary group, would again be employed bythe Company, and their future employment remains, therefore, con-jectural.Since we have before us insufficient evidence of an expect-ancy of permanent employment of these men, and since their interestin conditions of employment cannot approximate that of the other5The Company sought theexclusion of assistantforemen.Itwas established at thehearing, however, that at the present time there are no assistant foremen in the employ ofthe Company.BMatter of 7' C. Esser Company,60 N L. R. B, 105. CHAMPION SHEET METAL COMPANY, INC.515employees in the appropriate unit,we shall direct their exclusionfrom the group of voting employees.7We shall direct that the em-ployees of the Company eligible to vote in the election shall be, withthe exception of the temporary employees,those employees in the ap-propriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,.subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, asamended, it- isherebyDIRECTED that,as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with ChampionSheet Metal Company,Inc., Cortland,New York,an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Third Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV, -above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding temporary employees and any who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether or not they desire to berepresented by United Steelworkers of America,C. I. 0., for the pur-poses of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.7Matter of Register and Tn ibune Company,60 N L. R B 360